The following is an examiner’s statement of reasons for allowance: 
None of the references of record teaches or suggests the claimed memory cell including the portion of the first thin-film structure has an easy axis of magnetization
perpendicular to the longitudinal axis of the first thin-film structure and in a plane of the first thin-film structure, the portion of the second thin-film structure has an easy axis of magnetization perpendicular to the longitudinal axis of the second thin-film structure and in a plane of the second thin-film structure, and wherein the first and second signal lines are configured to conduct currents having a primary direction of current flow parallel to the longitudinal axes of the first and second thin-film structures and to thereby generate magnetizing fields having components in the planes of the first and second thin-film structures that are perpendicular to the longitudinal axes of both the first and second thin-film structures as recited in claims 1, 11, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H NGUYEN whose telephone number is (571)272-1694.  The examiner can normally be reached on 5:30-3:30 M-Th.

Signed:

/TUAN H NGUYEN/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/Minh Nguyen/			
Primary Examiner			
CRU, AU 3991	
		
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991